Citation Nr: 1751432	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of dislocation and arthritis of the left elbow, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Regional Office in Philadelphia, Pennsylvania has jurisdiction over the Veteran's case.

During the pendency of the appeal, in January 2017, the Veteran filed a new claim for increased rating for his left elbow condition, which was denied in March 2017.  Additional evidence was submitted in connection to the January 2017 claim.  Although this additional evidence was not accounted for in the May 2016 statement of the case (SOC), the Veteran's representative, in a September 2017 appellate brief, waived review of the evidence by the RO and requested that the Board assume jurisdiction and decide the appeal on its merits.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons expressed hereunder, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

The Veteran filed a claim for increased rating for residuals of dislocation and arthritis of the left elbow.  The Board notes the Veteran underwent VA elbow and forearm examinations in July 2015 and February 2017 to assess the residuals of his status post dislocation and arthritis of the left elbow.  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends the July 2015 VA examiner did not use a goniometer to measure his range of motion, and did not consider his left elbow misalignment and arthritis.  Pursuant to 38 C.F.R. 4.46 (2017), the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within the Department of Veterans Affairs.  

Furthermore, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examiners failed to conduct Correia compliant testing during both the July 2015 and February 2017 examinations.  Thus, a remand is necessary to obtain a Correia compliant examination and opinion.  

Further, in another recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  Moreover, the Court expressed that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. 26 (quoting  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

In this case, the February 2017 VA examiner appears to have utilized a boilerplate speculative opinion with respect to the Veteran's service connected left elbow disability, effectively utilizing the speculative opinion as a "mantra that short circuits the careful consideration" this Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. At 382, 389 (2010).  In other words, the February 2017 VA examiner failed to state what information and evidence was considered, and explain why such evidence does not permit the examiner to offer an estimation of the Veteran's functional loss during flare-ups.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an assessment cannot be offered.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the residuals of the Veteran's status post dislocation and arthritis of the left elbow.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  

If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.  Further, if the examiner cannot provided the required assessment without resorting to speculation, he or she must state whether this is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




